                   Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 1 of 15




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION


COMMON CAUSE GEORGIA, as an                                              )
organization,                                                            )
                                                                         )
              Plaintiff,                                                 )
                                                                         )        Civil Action
v.                                                                       )
                                                                         )        File No. 1:18-CV-05102-AT
ROBYN CRITTENDEN, in her official                                        )
capacity as Secretary of State of Georgia,1                              )
                                                                         )
              Defendant.                                                 )

                 ANSWER TO COMMON CAUSE GEORGIA’S COMPLAINT

                                                               General Defenses

                                                                First Defense

              Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which

relief may be granted.




                                                            
1
  Plaintiff originally sued Brian Kemp in his official capacity as Secretary of State.
Former Secretary Kemp resigned from his position as Secretary of State after this
lawsuit was filed and Governor Deal appointed Robyn A. Crittenden as the new
Secretary of State for the State of Georgia. Secretary Crittenden is automatically
substituted pursuant to Fed. R. Civ. P. 25(d).
           Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 2 of 15




                                  Second Defense

      Defendant denies that Plaintiff or its members have been subjected to the

deprivation of any right, privilege, or immunities under the Constitution or laws of

the United States.

                                   Third Defense

      Plaintiff’s Complaint fails to name parties necessary for the relief it seeks.

                                  Fourth Defense

      Plaintiff’s Complaint fails because it does not state with particularity the

circumstances it alleges constitute fraud.

                                   Fifth Defense

      Plaintiff lacks standing to assert the claims contained in its Complaint.

                                   Sixth Defense

      Plaintiff’s claims in Counts IV and V of its Complaint are barred by the

Eleventh Amendment.

                                Specific Responses

      For her Answer to Common Cause Georgia’s Complaint, Defendant Robyn

Crittenden, in her official capacity as Secretary of State of Georgia, states as

follows:




                                         -2-
    Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 3 of 15




1. Paragraph 1 of the Complaint contains legal argument and introductory

   language that does not require a response. To the extent a response is

   required, Defendant denies the allegations contained in Paragraph 1.

2. Paragraph 2 of the Complaint contains legal argument that does not

   require a response. To the extent a response is required, Defendant states

   that the cited statutes speak for themselves.

3. In response to Paragraph 3 of the Complaint, Defendant admits the

   allegations therein.

4. In response to Paragraph 4 of the Complaint, Defendant is without

   knowledge of information sufficient to form a belief as to the truth of the

   allegations and therefore denies the same.

5. In response to Paragraph 5 of the Complaint, Defendant is without

   knowledge of information sufficient to form a belief as to the truth of the

   allegations and therefore denies the same. Defendant further denies that

   her actions with respect to the voter registration database will have any

   impact on the work of Common Cause Georgia.

6. In response to Paragraph 6 of the Complaint, Defendant states that

   Secretary of State Crittenden is the chief election officer for the State of




                                     -3-
    Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 4 of 15




   Georgia and her duties are outlined in O.C.G.A. § 21-2-50. Defendant

   denies all remaining allegations in paragraph 6.

7. In response to Paragraph 7 of the Complaint, Defendant admits that the

   My Voter Page is a website where voters can check their voter

   registration status, poll locations, and view sample ballots for elections.

   Defendant denies the remaining allegations of Paragraph 7.

8. In response to Paragraph 8 of the Complaint, Defendant admits that she

   is responsible for the security of the state voter registration database.

   Defendant denies the remaining allegations of Paragraph 8.

9. In response to Paragraph 9 of the Complaint, Defendant denies the

   allegations therein.

10. In response to Paragraph 10 of the Complaint, Defendant is without

   knowledge of information sufficient to form a belief as to the truth of the

   allegations and therefore denies the same. Defendant specifically denies

   any alleged vulnerability to the manipulation of voters’ registration

   status.

11. In response to Paragraph 11 of the Complaint, Defendant denies the

   allegations therein.




                                     -4-
    Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 5 of 15




12. In response to Paragraph 12 of the Complaint, Defendant admits that

   some voters will report that they have been assigned to an incorrect

   precinct, are issued the wrong ballot, or do not show up in poll books.

   Defendant denies the remaining allegations of Paragraph 12.

13. In response to Paragraph 13 of the Complaint, Defendant denies the

   allegations therein.

14. In response to Paragraph 14 of the Complaint, Defendant denies the

   allegations therein.

15. In response to Paragraph 15 of the Complaint, Defendant admits that an

   employee sent CDs containing personally identifiable information to

   twelve organizations. Defendant admits that it confirmed through a

   physical and forensic examination that all voter information remained

   safe and secure and engaged in a review of security procedures.

   Defendant denies the remaining allegations of Paragraph 15.

16. In response to Paragraph 16 of the Complaint, Defendant denies the

   allegations therein.

17. In response to Paragraph 17 of the Complaint, Defendant admits that it

   was reported that the former Secretary of State rejected the federal

   government’s assistance but denies that those reports were completely


                                    -5-
    Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 6 of 15




   accurate characterizations. Defendant works regularly with the federal

   government and has accepted their assistance on multiple fronts.

   Defendant admits that the former Secretary of State stated in an

   interview in August 2016, “It seems like now it’s just the D.C. media

   and the bureaucrats, because of the DNC getting hacked — they now

   think our whole system is on the verge of disaster because some

   Russian’s going to tap into the voting system. And that’s just not — I

   mean, anything is possible, but it is not probable at all, the way our

   systems are set up.” Defendant denies the remaining allegations of

   Paragraph 17.

18. In response to Paragraph 18 of the Complaint, Defendant denies the

   allegations therein.

19. In response to Paragraph 19 of the Complaint, Defendant denies the

   allegations therein.

20. In response to Paragraph 20 of the Complaint, Defendant denies the

   allegations therein..

21. In response to Paragraph 21 of the Complaint, Defendant admits that the

   Secretary of State’s office disclosed attempted unauthorized access to the

   MVP system by a person who, according to the best information


                                     -6-
    Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 7 of 15




   available at the time, was a volunteer for the Democratic Party of

   Georgia. Defendant denies the remaining allegations of Paragraph 21.

22. In response to Paragraph 22 of the Complaint, Defendant admits that

   David Cross called John Salter on Saturday, November 3, 2018.

   Defendant denies that the message was sufficient to put Defendant on

   notice of potential vulnerabilities. Upon information and belief,

   Defendant admits that David Cross reached out to the FBI but does not

   have sufficient knowledge to form a belief as to whether that

   communication was sufficient to put them on notice of a potential

   vulnerability. Defendant is without knowledge of information sufficient

   to form a belief as to the truth of the remaining allegations of Paragraph

   22 and therefore denies the same.

23. In response to Paragraph 23 of the Complaint, Defendant admits that

   Bruce Brown forwarded an email to counsel for Defendant on Saturday,

   November 3, 2018. Defendant denies that the message was sent “in

   confidence… so that something could be done about it without exposing

   the vulnerability to the public.” Defendant admits that the attachment

   that Bruce Brown sent put Defendant on notice of attempted intrusions




                                    -7-
    Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 8 of 15




   into the MVP system. Defendant denies the remaining allegations of

   Paragraph 23.

24. In response to Paragraph 24 of the Complaint, Defendant admits that

   Sarah Ghazal, Voter Protection Director for the Democratic Party of

   Georgia, received an email at 11:18 a.m. on Saturday, November 3rd

   showing attempted unauthorized intrusion into the state’s MVP system

   from a volunteer with the Democratic Party of Georgia. Defendant

   further admits that Ms. Ghazal forwarded that email to two professors at

   Georgia Tech at 11:43 a.m. that same day and characterized the attempts

   as “a massive vulnerability.” Defendant further admits that Ms. Ghazal

   did not say anything about this issue to the Secretary of State’s office

   despite communicating with Chris Harvey, Elections Director at the

   Secretary of State’s office, at least three times that same day after she

   had forwarded the email. Defendant denies that either of the Georgia

   Tech professors notified Georgia officials of the issue. Defendant denies

   the remaining allegations of Paragraph 24.

25. In response to Paragraph 25 of the Complaint, Defendant admits that the

   Secretary of State’s office issued a press release that is quoted in




                                     -8-
    Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 9 of 15




   Paragraph 25. Defendant denies the remaining allegations of Paragraph

   25.

26. In response to Paragraph 26 of the Complaint, Defendant admits the

   allegations contained therein.

27. In response to Paragraph 27 of the Complaint, Defendant admits that

   Candice Broce was quoted accurately in the cited article when she stated

   “Our position is that these were failed attempts to hack the system. All

   the evidence indicates that, and we’re still looking into it.” Defendant is

   without knowledge of information sufficient to form a belief as to the

   truth of the remaining allegations of Paragraph 27 and therefore denies

   the same.

28. In response to Paragraph 28 of the Complaint, Defendant denies the

   allegations contained therein.

29. In response to Paragraph 29 of the Complaint, Defendant denies the

   allegations therein.

30. In response to Paragraph 30 of the Complaint, Defendant denies the

   allegations therein.

31. In response to Paragraph 31 of the Complaint, Defendant denies the

   allegations therein.


                                     -9-
    Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 10 of 15




32. No response is required to Paragraph 32 of the Complaint.

33. Paragraph 33 of the Complaint is a legal conclusion to which no

   response is required. Defendant states that the Fourteenth Amendment

   speaks for itself.

34. In response to Paragraph 34 of the Complaint, Defendant denies the

   allegations therein.

35. In response to Paragraph 35 of the Complaint, Defendant denies the

   allegations therein.

36. In response to Paragraph 36 of the Complaint, Defendant denies the

   allegations therein.

37. In response to Paragraph 37 of the Complaint, Defendant denies the

   allegations therein.

38. In response to Paragraph 38 of the Complaint, Defendant denies the

   allegations therein.

39. No response is required to Paragraph 39 of the Complaint.

40. Paragraph 40 of the Complaint contains legal conclusions to which no

   response is required.

41. In response to Paragraph 41 of the Complaint, Defendant denies the

   allegations therein.


                                   -10-
   Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 11 of 15




42. In response to Paragraph 42 of the Complaint, Defendant denies the

   allegations therein.

43. In response to Paragraph 43 of the Complaint, Defendant denies the

   allegations therein.

44. In response to Paragraph 44 of the Complaint, Defendant denies the

   allegations therein.

45. No response is required to Paragraph 45 of the Complaint.

46. Paragraph 46 of the Complaint contains legal conclusions to which no

   response is required. Defendant further states that the Help America

   Vote Act speaks for itself.

47. In response to Paragraph 47 of the Complaint, Defendant denies the

   allegations therein.

48. No response is needed to Paragraph 48 of the Complaint.

49. Paragraph 49 of the Complaint contains legal conclusions for which no

   response is required. The Georgia Constitution speaks for itself.

50. In response to Paragraph 50 of the Complaint, Defendant denies the

   allegations therein.

51. In response to Paragraph 51 of the Complaint, Defendant denies the

   allegations therein.


                                   -11-
        Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 12 of 15




    52. No response is required to Paragraph 52 of the Complaint.

    53. Paragraph 53 of the Complaint contains legal conclusions for which no

        response is required. The Official Code of Georgia speaks for itself.

    54. In response to Paragraph 54 of the Complaint, Defendant denies the

        allegations therein.

                     RESPONSE TO PRAYER FOR RELIEF

       Defendant denies that there is a statistically significant increase in the

percentage of provisional ballots cast and denies that Plaintiff is entitled to any or

all of the requested relief.

       All other factual averments, legal conclusions or claims for relief not

expressly admitted are denied.

       WHEREFORE, having answered Plaintiff’s Complaint and stated defenses

and objections, Defendant respectfully requests that Plaintiff’s claims be

dismissed, Plaintiff’s prayers for relief be denied in each and every particular with

all costs taxed to the Plaintiff, and Defendant be granted such other relief as this

Court may deem just and proper.

       Respectfully submitted this 28th day of November 2018.

                                     Christopher M. Carr
                                     Attorney General
                                     Georgia Bar No. 112505
                                     Annette M. Cowart

                                         -12-
Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 13 of 15




                         Deputy Attorney General
                         Georgia Bar No. 191199
                         Russell D. Willard
                         Senior Assistant Attorney General
                         Georgia Bar No. 760280
                         State Law Department
                         40 Capitol Square, S.W.
                         Atlanta, Georgia 30334
                         Telephone: (404) 656-3357

                          Josh Belinfante
                          Georgia Bar No. 047399
                          jbelinfante@robbinsfirm.com
                          Ryan Teague
                          Georgia Bar No. 701321
                          rteague@robbinsfirm.com
                          Kimberly Anderson
                          Georgia Bar No. 602807
                          kanderson@robbinsfirm.com
                          Special Assistant Attorneys General
                          Robbins Ross Alloy Belinfante Littlefield LLC
                          999 Peachtree Street, N.E., Suite 1120
                          Atlanta, GA 30309
                          Telephone: (678) 701-9381

                          /s/ Bryan P. Tyson
                          Bryan P. Tyson
                          Georgia Bar No. 515411
                          Special Assistant Attorney General
                          STRICKLAND BROCKINGTON
                            LEWIS LLP
                          Midtown Proscenium Suite 2200
                          1170 Peachtree Street NE
                          Atlanta, GA 30309
                          678-347-2200

                          Attorneys for Defendant


                             -13-
       Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 14 of 15




                         L.R. 7.1(D) CERTIFICATION

      I certify that this Answer has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Answer

has been prepared using 14-pt Times New Roman Font.


                                      /s/ Bryan P. Tyson
                                      Bryan P. Tyson
                                      Georgia Bar No. 515411




                                       -14-
        Case 1:18-cv-05102-AT Document 72 Filed 11/28/18 Page 15 of 15




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

DEFENDANT’S ANSWER TO COMMON CAUSE GEORGIA’S

COMPLAINT with the Clerk of Court using the CM/ECF system, which

automatically sent counsel of record e-mail notification of such filing.

      This 28th day of November, 2018.


                                       /s/ Bryan P. Tyson
                                       Bryan P. Tyson
                                       Georgia Bar No. 515411




                                        -15-
